***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  DOMINIC LEMMA v. YORK AND CHAPEL, CORP.
                (AC 43786)
                      Alvord, Cradle and Eveleigh, Js.

                                  Syllabus

The defendant appealed to this court from the judgment of the trial court
   denying its application to vacate an arbitration award that was rendered
   against it and granting the application filed by the plaintiff, its former
   employee, to confirm the award. The plaintiff had claimed that the
   defendant terminated his employment in violation of a written employ-
   ment agreement between the parties. During the pendency of the arbitra-
   tion proceeding, the trial court granted the plaintiff’s application for an
   order pendente lite pursuant to statute (§ 52-422) and for a prejudgment
   remedy. On appeal, the defendant claimed, inter alia, that the trial court
   lacked subject matter jurisdiction because the case was commenced
   with the application for a prejudgment remedy, and the plaintiff there-
   after failed to serve and return the summons and complaint to court as
   required by statute (§ 52-278j). Held that the judgment of the trial court
   was affirmed, as the statutory (§§ 52-417 and 52-418) requirements rele-
   vant to the parties’ applications to vacate and to confirm the arbitration
   award clearly were satisfied, the requirements of § 52-278j were inappli-
   cable to proceedings pursuant to § 52-422, and, as the trial court thor-
   oughly addressed the arguments raised in this appeal as to the claim
   that it erred in confirming the arbitration award, this court adopted the
   trial court’s well reasoned decision as a correct statement of the facts
   and applicable law on the issues.
            Argued March 10—officially released May 4, 2021

                            Procedural History

   Application for a prejudgment remedy seeking the
attachment or garnishment of certain of the defendant’s
property, brought to the Superior Court in the judicial
district of Ansonia-Milford, where the court, Hon.
Arthur A. Hiller, judge trial referee, granted the plain-
tiff’s application for a prejudgment remedy by agree-
ment of the parties; thereafter, the defendant filed an
application to vacate an arbitration award and the plain-
tiff filed an application to confirm the award; subse-
quently, the matter was tried to the court, Pierson, J.;
judgment denying the application to vacate and granting
the application to confirm, from which the defendant
appealed to this court. Affirmed.
   Bruce L. Elstein, for the appellant (defendant).
   Stephen J. Curley, for the appellee (plaintiff).
                          Opinion

  EVELEIGH, J. The defendant, York & Chapel, Corp.,
appeals from the judgment of the trial court confirming
an arbitration award in favor of the plaintiff, Dominic
Lemma. On appeal, the defendant claims that the court
(1) lacked subject matter jurisdiction over the case and
(2) erred in confirming the arbitration award. We affirm
the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the defendant’s appeal. The
plaintiff and the defendant entered into an ‘‘Executive
Agreement’’ (agreement) on March 2, 2018. Pursuant
to the agreement, the defendant employed the plaintiff
as ‘‘[d]irector of [m]arketing of the [defendant’s] wholly-
owned [marketing] division,’’ with the plaintiff being
responsible for ‘‘new business development, client rela-
tions, creative direction, and strategic consulting.’’ The
plaintiff was to be employed ‘‘on a part-time basis for
two years . . . [working] [sixteen] hours to [thirty-
two] hours . . . per week . . . [for] a salary of
[$50,000] on an annualized basis . . . paid in semi-
monthly installments.’’ The defendant also agreed to
reimburse the plaintiff for ‘‘all reasonable travel, dining
and other ordinary, necessary and reasonable business
expenses incurred . . . in the performance of his
duties under [the agreement], subject to reasonable
budget and/or other limitations or conditions agreed to
with [the defendant].’’ The agreement further provided:
‘‘In the event that the [a]greement becomes terminated
by [the plaintiff] for cause, [or] by [the defendant] with-
out cause, then . . . [the defendant] shall pay to [the
plaintiff] [an] additional severance payment . . . .’’
   In August, 2018, the defendant terminated the plain-
tiff’s employment. On August 22, 2018, the plaintiff com-
menced the underlying arbitration action, claiming: ‘‘On
or about August 15, 2018, [the defendant] terminated
[the plaintiff’s employment] without cause and without
notice. As of that date, [the defendant] had failed to
pay [the plaintiff $2083.34] in salary through August
15, 2018. [The defendant] had also failed to reimburse
[$4200] in expenses through August 15, 2018. [The
defendant] has materially breached the [a]greement.
[The plaintiff] claims that he is entitled to damages for
his unpaid salary and unreimbursed expenses . . . .
In addition, [the plaintiff] is entitled to a [t]ermination
[p]ayment as specified . . . [in] the [a]greement . . .
[of] . . . at least $29,166.76. Moreover, [the defen-
dant’s] breach constitutes a violation of [General Stat-
utes §] 31-721 entitling [the plaintiff] to double dam-
ages.’’ (Footnote added.)
   On September 6, 2018, the plaintiff filed an ‘‘applica-
tion for [an] order pendente lite in aid of arbitration
and for [a] prejudgment remedy,’’ claiming ‘‘[t]hat there
is probable cause that an arbitral award and judgment
. . . will be rendered . . . in favor of [the plaintiff]’’
and ‘‘seek[ing] an order from [the court] directing that
an attachment and/or garnishment be granted against
sufficient property of [the defendant] in order to secure
the sum of $35,450.10.’’ On November 5, 2018, the court
entered the following order: ‘‘The court by agreement
of the parties enters a [prejudgment remedy] in the
amount of $35,450.10. The defendant will provide dis-
closure of assets in this matter and will provide notice
when compliance has been made.’’
   The arbitration hearing occurred on May 23, 2019.
On July 9, 2019, the arbitrator entered the following
award: ‘‘The [plaintiff] is entitled to recover the follow-
ing damages: (a) $1923.07 in salary for the time worked
before he received notice of his termination; (b)
$2907.73 for uncovered expenses; (c) $33,566.68 as the
[t]erminat[ion] [p]ayment under the [a]greement when
he was terminated without cause during the first year
of the [a]greement; [and] (d) $1923.07 as the amount
of unpaid wages doubled under the terms of [§ 31-72].
. . . Therefore the total damages awarded to [the plain-
tiff] against the [defendant] are $40,320.55. The adminis-
trative fees of the American Arbitration Association
totaling $2950 and the compensation of the arbitrator
totaling $13,350 shall be borne equally by the parties.’’
   On August 2, 2019, the defendant filed an application
to vacate the arbitration award, and on August 29, 2019,
the plaintiff filed an application to confirm the arbitra-
tion award. On December 19, 2019, the court issued
its memorandum of decision denying the defendant’s
application to vacate and granting the plaintiff’s applica-
tion to confirm the arbitration award. It is from that
judgment that the defendant appeals. Additional facts
and procedural history will be set forth as necessary.
                             I
   We turn first to the defendant’s claim—made for the
first time on appeal—that the court lacked subject mat-
ter jurisdiction over the case. Specifically, the defendant
claims that the court ‘‘lack[ed] subject matter jurisdic-
tion over the case because it was commenced as a
prejudgment remedy and no service and return were
timely made after the order entered granting the pre-
judgment remedy sought in violation of General Stat-
utes § 52-278j . . . .’’ The plaintiff counters that ‘‘[t]he
docketed proceeding commenced with an application
for an order pendente lite in aid of arbitration pursuant
to [General Statutes] § 52-422 rather than an application
for [a] prejudgment remedy. Arbitrations do not pro-
ceed based upon ‘writ, summons and complaint.’ As
such, there was no signed writ, summons and complaint
to serve on [the defendant] and return to court. There
was no unsigned writ, summons and complaint for that
matter. The requirements of [§ 52-278j] simply do not
apply to the circumstances of this case.’’ (Footnote
omitted.) We conclude that the court had subject matter
jurisdiction over the case.
   ‘‘We have long held that because [a] determination
regarding a trial court’s subject matter jurisdiction is a
question of law, our review is plenary. . . . Moreover,
[i]t is a fundamental rule that a court may raise and
review the issue of subject matter jurisdiction at any
time. . . . Subject matter jurisdiction involves the
authority of the court to adjudicate the type of contro-
versy presented by the action before it. . . . [A] court
lacks discretion to consider the merits of a case over
which it is without jurisdiction. . . . The subject mat-
ter jurisdiction requirement may not be waived by any
party, and also may be raised by a party, or by the court
sua sponte, at any stage of the proceedings, including
on appeal.’’ (Citations omitted; internal quotation marks
omitted.) Peters v. Dept. of Social Services, 273 Conn.
434, 441, 870 A.2d 448 (2005).
   In the present case, the plaintiff filed in the Superior
Court an application for an order pendente lite, pursu-
ant to § 52-422, which ‘‘is a special statutory proceed-
ing’’ made in support of an arbitration action. Goodson
v. State, 232 Conn. 175, 180, 653 A.2d 177 (1995). Section
52-422 provides in relevant part that ‘‘[a]t any time
before an award is rendered pursuant to an arbitration
under this chapter, the superior court for the judicial
district in which one of the parties resides . . . may
make forthwith such order or decree, issue such pro-
cess and direct such proceedings as may be necessary
to protect the rights of the parties pending the rendering
of the award and to secure the satisfaction thereof when
rendered and confirmed.’’ Accordingly, pursuant to
§ 52-422, during the pendency of an arbitration proceed-
ing and before an award is rendered, a party may file
an application with the Superior Court for an order to
protect the rights of the parties related to the pending
arbitration matter.
   The defendant relies on § 52-278j, which provides
that, ‘‘[i]f an application for a prejudgment remedy is
granted but the plaintiff, within thirty days thereof, does
not serve and return to court the writ, summons and
complaint for which the prejudgment remedy was
allowed, the court shall dismiss the prejudgment rem-
edy.’’ We conclude that the requirements set forth in
§ 52-278j are inapplicable to proceedings pursuant to
§ 52-422. Accordingly, we reject the defendant’s claim
that the court lacked subject matter jurisdiction over
the case on the basis of the plaintiff’s failure to comply
with the requirements set forth in § 52-278j.
   General Statutes §§ 52-417 and 52-418 provide the
jurisdictional requirements that are relevant to the par-
ties’ applications to vacate and confirm the arbitration
award. Section 52-417 provides in relevant part: ‘‘At any
time within one year after an award has been rendered
and the parties to the arbitration notified thereof, any
party to the arbitration may make application to the
superior court for the judicial district in which one of
the parties resides . . . for an order confirming the
award. . . .’’ Section 52-418 (a) provides in relevant
part: ‘‘Upon the application of any party to an arbitra-
tion, the superior court for the judicial district in which
one of the parties resides . . . shall make an order
vacating the award if it finds any of the [stated] defects
. . . .’’ Because these jurisdictional requirements
clearly have been satisfied, we conclude that the trial
court had subject matter jurisdiction over the case.
                                     II
   We turn now to the defendant’s claim that the trial
court erred in confirming the arbitration award. Specifi-
cally, the defendant argues that the court erred in con-
firming the arbitration award (1) ‘‘in light of the defen-
dant’s request to continue the arbitration hearing for
just cause,’’ (2) ‘‘when the underlying award required
the defendant to pay half of the arbitration fee and
denied [the defendant’s] request for attorney’s fees in
direct contravention of the underlying contract,’’ (3)
when the underlying award ‘‘granted double damages
[to the plaintiff] pursuant to . . . § 31-72,’’ and (4)
‘‘when the . . . award itself was in excess of the
amount demanded by the [plaintiff] in [his] applica-
tion . . . .’’
   After a careful examination of the record and the
proceedings before the trial court, in addition to the
parties’ briefs and oral arguments, we conclude that
the judgment of the trial court should be affirmed.
Because the court thoroughly addressed the arguments
that are now before this court on appeal, we adopt its
well reasoned decision denying the defendant’s applica-
tion to vacate and granting the plaintiff’s application to
confirm the arbitration award as a correct statement
of the facts and applicable law with respect to these
issues. See Lemma v. York & Chapel, Corp., Superior
Court, judicial district of Ansonia-Milford, Docket No.
CV-XX-XXXXXXX-S (December 19, 2019) (reprinted at 204
Conn. App.      ,      A.3d    ). Any further discussion
of these issues by this court would serve no useful
purpose. See, e.g., Woodruff v. Hemingway, 297 Conn.
317, 321, 2 A.3d 857 (2010).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    General Statutes § 31-72 provides in relevant part: ‘‘When any employer
fails to pay an employee wages in accordance with the provisions of sections
31-71a to 31-71i, inclusive, or fails to compensate an employee in accordance
with section 31-76k or where an employee . . . institutes an action to
enforce an arbitration award which requires an employer to make an
employee whole . . . such employee . . . shall recover, in a civil action,
(1) twice the full amount of such wages, with costs and such reasonable
attorney’s fees as may be allowed by the court, or (2) if the employer
establishes that the employer had a good faith belief that the underpayment
of wages was in compliance with law, the full amount of such wages or
compensation, with costs and such reasonable attorney’s fees as may be
allowed by the court. Any agreement between an employee and his or her
employer for payment of wages other than as specified in said sections shall
be no defense to such action. . . .’’